
	
		I
		112th CONGRESS
		1st Session
		H. R. 2134
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Olver (for
			 himself, Ms. Baldwin,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Kildee,
			 Mrs. Maloney,
			 Mr. McDermott,
			 Mr. Boswell,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mrs. Capps) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to improve
		  access to advanced practice nurses and physician assistants under the Medicaid
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Advanced Practice Nurses and
			 Physician Assistants Access Act of 2011.
		2.Improved access
			 to services of advanced practice nurses and physician assistants under State
			 medicaid programs
			(a)Primary care
			 case managementSection 1905(t)(2) of the
			 Social Security Act (42 U.S.C.
			 1396d(t)(2)) is amended by striking subparagraph (B) and inserting the
			 following:
				
					(B)A nurse practitioner (as defined in
				section 1861(aa)(5)(A)).
					(C)A certified nurse-midwife (as defined
				in section 1861(gg)).
					(D)A physician assistant (as defined in
				section
				1861(aa)(5)(A)).
					.
			(b)Fee-for-Service
			 programSection 1905(a)(21) of such Act (42 U.S.C. 1396d(a)(21))
			 is amended—
				(1)by inserting (A) after
			 (21);
				(2)by striking
			 services furnished by a certified pediatric nurse practitioner or
			 certified family nurse practitioner (as defined by the Secretary) which the
			 certified pediatric nurse practitioner or certified family nurse
			 practitioner and inserting services furnished by a nurse
			 practitioner (as defined in section 1861(aa)(5)(A)) or by a clinical nurse
			 specialist (as defined in section 1861(aa)(5)(B)) which the nurse practitioner
			 or clinical nurse specialist;
				(3)by striking
			 the certified pediatric nurse practitioner or certified family nurse
			 practitioner and inserting the nurse practitioner or clinical
			 nurse specialist; and
				(4)by inserting
			 before the semicolon at the end the following: and (B) services
			 furnished by a physician assistant (as defined in section 1861(aa)(5)) with the
			 supervision of a physician which the physician assistant is legally authorized
			 to perform under State law.
				(c)Including in mix
			 of service providers under medicaid managed care
			 organizationsSection 1932(b)(5)(B) of such Act (42 U.S.C.
			 1396u–2(b)(5)(B)) is amended by inserting , with such mix including
			 nurse practitioners, clinical nurse specialists, physician assistants,
			 certified nurse midwives, and certified registered nurse anesthetists (as
			 defined in section 1861(bb)(2)) after services.
			(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished in calendar quarters beginning on or after 90 days after the
			 date of the enactment of this Act, without regard to whether or not final
			 regulations to carry out such amendments have been promulgated by such
			 date.
			
